OPINION — AG — ** PURCHASE OF BRICKS FOR RELIGIOUS ORGANIZATION ** THE OKLAHOMA STATE PENITENTIARY IS 'NOT' AUTHORIZED BY SAID PROVISIONS OF SELL BRICK AND BUILDING TILE MANUFACTURED BY IT TO A CHURCH ORGANIZATION, WHICH BRICK AND BUILDING TILE ARE NOT TO BE USED THEREBY IN BUILDING A CHURCH, BUT TO BE USED IN BUILDING A CHURCH PARSONAGE, CAMPSITE, OR INSTALLATION SUCH AS IS MENTIONED. (PUBLIC FUNDS, RELIGIOUS UNIT, CONSTRUCTION, MONEYS) CITE: 74 O.S. 123 [74-123](F), OPINION NO. JULY 1, 1053 — WATERS (FRED HANSEN)